DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKean et al. (US 2016/0246519 A1) in view of Lee et al. (US 2019/0004736 A1);  [hereinafter McKean-Lee].

Regarding claim 1, McKean teaches, a method comprising: …data that is associated with an exclusive-or (XOR) calculator component generating first parity data (McKean: ‘the parity is generated by XORing data blocks of a stripe’ [0022,0034,0041]) for data from the stream of data that is stored in a  (McKean: ‘a solid state storage device caching a parity’ [0088,0134], [Fig.11]); and assigning the stream of data to a buffer memory (McKean: [Fig.11], [0134]) of the XOR calculator component based on the received one or more characteristics (McKean: ‘the processor unit performs caching of a new parity’ ([0088,0134]; ‘the processor recalculates a parity based on an updated data block, and write the recalculated parity to the solid state storage device being used for parity caching’ [0074,0081]).  
McKean does not explicitly disclose, identifying a stream of data; receiving one or more characteristics associated with the stream of data;
However, Lee teaches in an analogous art, ‘data stream identifiers based on a data characteristics’ [0058] In some example embodiments, the storage device 1300a may manage data flow according to a multi-stream scheme. For example, a stream may be associated with a data characteristic. The host 1100a may transfer several pieces of data having the same or similar characteristic through one stream to the storage device 1300a. On the other hand, the host 1100a may transfer several pieces of data having different characteristics through different streams to the storage device 1300a. [0060] a stream may be handled based on a stream identifier, which is allocated to data. The stream identifier may be differently allocated based on a data characteristic. For example, referring to FIG. 3, a shaded square marked by a digit may mean write data having a stream identifier of the marked digit. For example, several pieces of data having a stream identifier of "1" may have the same or similar characteristic, and a characteristic of data having a stream identifier of "1" may be different from a characteristic of data having a stream identifier of "2" (see also [Fig.3; and 0056-0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McKean’s teachings of ‘parity cashing in storage systems’ with Lee’s teaching of ‘data having stream identifiers’ to provide a storage device that can handle multiple stream identifiers. The controller of the storage device may manage data flow taking into account multiple different data characteristics. The storage device may separately store several pieces of write data, which are transferred through different streams, in different memory regions. As doing so, the number of garbage collection operations for restoring a page of invalid data and securing a free page may decrease, and thus lifespan of the storage device may be prevented from being rapidly shortened [0069].

Regarding claim 2, McKean-Lee teaches, the method of claim 1, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a first characteristic associated with a frequency of data from the stream of data being received to be stored in the memory sub-system (Lee: ‘These are just some examples associated with data characteristics, and a data characteristic may be changed or modified based on various factors such as an operation policy of the host and the storage device, a user's intention, and/or the like’ [0008,0058-0061,0068,0126] ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’).  

Regarding claim 3, McKean-Lee teaches, the method of claim 2, wherein the first characteristic identifies how often a memory access request from the stream of data is received from a host system (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).

Regarding claim 4, McKean-Lee teaches, the method of claim 1, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a second characteristic associated with a data availability of the stream of data (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126])..  

Regarding claim 5, McKean-Lee teaches, the method of claim 4, wherein the second characteristic identifies an amount of data that is currently stored at a volatile storage device of the memory sub-system and that has not yet been stored at a non-volatile memory device of the memory sub-system (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126])..  

claim 6, McKean-Lee teaches, the method of claim 1, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a third characteristic associated with the scheduling of other streams of data using one or more non-volatile memory devices of the memory sub-system (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).

Regarding claim 7, McKean-Lee teaches, the method of claim 6, wherein the third characteristic identifies one or more portions of the non-volatile memory device that are being utilized to store data from data streams for which parity data is currently being generated and stored (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).

Regarding claim 8, McKean-Lee teaches, the method of claim 1, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a fourth characteristic associated with a type of programming pass of the stream of data (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).  

Regarding claim 9, McKean-Lee teaches, the method of claim 8, wherein the fourth characteristic identifies a first programming pass associated with a lower page of a memory cell and a second programming pass associated with an upper page of the memory cell (Lee: ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]). 

Regarding claim 10, McKean-Lee teaches, the method of claim 1, further comprising: replacing second parity data currently assigned to the buffer memory with the first parity data for data from the stream of data  (McKean: ‘a most recently updated or most frequently updated caching algorithm can be applied to the parities, and the storage manager can group the frequency of updates by corresponding parity, determine hot data stripes, and determine the parities corresponding to the hot data blocks and indicate those parities as ready for caching, [0077]).    

Regarding claim 11, McKean teaches, a system comprising: a memory device (McKean: ‘memory’ [1107], [fig.11]); a processing device, operatively coupled with the memory device (McKean: ‘processor’ [1101], [fig.11]), to perform operations comprising: ..data that is associated with an exclusive-or (XOR) calculator component (McKean: ‘the parity is generated by XORing data blocks of a stripe’ [0022,0034,0041])  generating first parity data for data from the stream of data that is stored in a memory sub-system (McKean: ‘the processor unit performs  caching  of  a  new  parity’ ([0088], [0134]); assigning the stream of data to a buffer memory of the XOR calculator component (McKean: ‘the parity is generated by XORing data blocks of a stripe’ [0022,0034,0041]) based on the received one or more characteristics (McKean: ‘the processor recalculates a parity based on an updated data block, and write the recalculated parity to the solid state storage device being used for parity caching’ [0074, 0081]).  
McKean does not explicitly disclose, identifying a stream of data..; receiving one or more characteristics associated with the stream of data;
However, Lee teaches in an analogous art, ‘data stream identifiers based on a data characteristics’ [0058] in some example embodiments, the storage device 1300a may manage data flow according to a multi-stream scheme. For example, a stream may be associated with a data characteristic. The host 1100a may transfer several pieces of data having the same or similar characteristic through one stream to the storage device 1300a. On the other hand, the host 1100a may transfer several pieces of data having different characteristics through different streams to the storage device 1300a. [0060] A stream may be handled based on a stream identifier, which is allocated to data. The stream identifier may be differently allocated based on a data characteristic. For example, referring to FIG. 3, a shaded square marked by a digit may mean write data having a stream identifier of the marked digit. For example, several pieces of data having a stream identifier of "1" may have the same or similar characteristic, and a characteristic of data having a stream identifier of "1" may be different from a characteristic of data having a stream identifier of "2" (see also [Fig.3; and 0056-0061]).


Regarding claim 12, McKean-Lee teaches, the system of claim 11, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a first characteristic associated with a frequency of data from the stream of data being received to be stored in the memory sub-system (Lee: ‘These are just some examples associated with data characteristics, and a data characteristic may be changed or modified based on various factors such as an operation policy of the host and the storage device, a user's intention, and/or the like’ [0008,0058-0061,0068,0126] ‘with the teaching of Lee at [0059], different characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’). 

Regarding claim 13, McKean-Lee teaches, the system of claim 11, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a second characteristic associated with a data availability of the stream of data (Lee: ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).  

Regarding claim 14, McKean-Lee teaches, the system of claim 11, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a third characteristic associated with the scheduling of other streams of data using one or more non-volatile memory devices of the memory sub-system (Lee: ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).  

Regarding claim 15, McKean-Lee teaches, the system of claim 11, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a fourth characteristic associated with a type of programming pass of the stream of data (Lee: ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).  

Regarding claim 16, McKean-Lee teaches, the system of claim 11, wherein the processing device to perform operations further comprising: replacing second parity data currently assigned to the buffer memory with the first parity data for data from the stream of data (McKean: ‘a most recently updated or most frequently updated caching algorithm can be applied to the parities, and the storage manager can group the frequency of updates by corresponding parity, determine hot data stripes, and determine the parities corresponding to the hot data blocks and indicate those parities as ready for caching’ [0077]).   

Regarding claim 17, McKean teaches, a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (McKean: ‘processor’ [1101], [fig.11]), cause the processing device to perform operations comprising: …data that is associated with an exclusive-or (XOR) calculator component generating first parity data (McKean: ‘the parity is generated by XORing data blocks of a stripe’ [0022,0034,0041]) for data from the stream of data that is stored in a memory sub-system (McKean: ‘a solid state storage device caching a parity’ [0088,0134], [Fig.11]); and assigning the stream of data to a buffer memory (McKean: [Fig.11], [0134]) of the XOR calculator component based on the received one or more characteristics (McKean: ‘the processor unit performs caching of a new parity’ ([0088,0134]; ‘the processor recalculates a parity based on an updated data block, and write the recalculated parity to the solid state storage device being used for parity caching’ [0074,0081]).    
McKean does not explicitly disclose, identifying a stream of data…; receiving one or more characteristics associated with the stream of data;
However, Lee teaches in an analogous art, ‘data stream identifiers based on a data characteristics’ [0058] in some example embodiments, the storage device 1300a may manage data flow according to a multi-stream scheme. For example, a stream may be associated with a data characteristic. The host 1100a may transfer several pieces of data having the same or similar characteristic through one stream to the storage device 1300a. On the other hand, the host 1100a may transfer several pieces of data having different characteristics through different streams to the storage device 1300a. [0060] A stream may be handled based on a stream identifier, which is allocated to data. The stream identifier may be differently allocated based on a data characteristic. For example, referring to FIG. 3, a shaded square marked by a digit may mean write data having a stream identifier of the marked digit. For example, several pieces of data having a stream identifier of "1" may have the same or similar characteristic, and a characteristic of data having a stream identifier of "1" may be different from a characteristic of data having a stream identifier of "2" (see also [Fig.3; and 0056-0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McKean’s teachings of ‘parity cashing in storage systems’ with Lee’s teaching of ‘data having stream identifiers’ to provide a storage device that can handle multiple stream identifiers. The controller of the storage device may manage data flow taking into account multiple different data characteristics. The storage device may separately store several pieces of write data, which are transferred through different streams, in different memory regions. As doing so, the number of garbage collection operations for restoring a page of invalid data and securing a free page may decrease, and thus lifespan of the storage device may be prevented from being rapidly shortened [0069].

Regarding claim 18, McKean-Lee teaches, the non-transitory computer-readable storage medium of claim 17, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a first characteristic associated with a frequency of data from the stream of data being received to be stored in the memory sub-system (Lee: ‘These are just some examples associated with data characteristics, and a data characteristic may be changed or modified based on various factors such as an operation policy of the host and the storage device, a user's intention, and/or the like’ [0008,0058-0061,0068,0126] ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’). 

Regarding claim 19, McKean-Lee teaches, the non-transitory computer-readable storage medium of claim 17, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a second characteristic associated with a data availability of the stream of data (Lee: ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).    

Regarding claim 20, McKean-Lee teaches, the non-transitory computer-readable storage medium of claim 17, wherein receiving the one or more characteristics associated with the stream of data comprises receiving a third characteristic associated with the scheduling of other streams of data using one or more non-volatile memory devices of the memory sub-system (Lee: ‘with the teaching of Lee at [0059], various characteristics associated with a stream of data is a design choice for a person ordinary skill in the art’ [0008,0058-0061,0068,0126]).   


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Velayudhan et al. (US 2016/0170639 A1) teaches a I/O processor is able to detect a stream of write requests in the queue that are directed to a sequence of Logical Block Addresses (LBAs) at the 
Das et al. (US 2018/0234478 A1) teaches guaranteeing stream exclusivity in multi-tenant environment.
Hyun et al. (US 2018/0101441 A1) teaches a storage device. The controller of the storage device controls the first memories such that first and second data chunks associated with target data are distributively stored in the plurality of first memories. The controller generates a first intermediate parity using the first data chunk, which is processed immediately before the second data chunk. When the second data chunk is not a data chunk which is processed last in connection with the target data and the first intermediate parity is buffered in the second memory, the controller generates a second intermediate parity using the first intermediate parity buffered in the second memory and the second data chunk, and outputs the second intermediate parity to the second memory to be buffered.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ENAMUL M KABIR/
Examiner, Art Unit 2112


/Shelly A Chase/Primary Examiner, Art Unit 2112